Citation Nr: 0823930	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO. 04-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disorder, 
claimed as secondary to the service-connected left foot 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from July 1951 to 
January 1952. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
for service connection for a right foot disorder. 

By a January 2007, ruling the Board granted the veteran's 
motion to advance this case on the docket based on a finding 
of good cause, namely the advanced age of the veteran. See 
38 C.F.R. § 20.900 (c). 

This case was remanded by the Board to the AMC/RO in 
February 2007 for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that service connection for a right 
foot disorder is warranted secondary to the veteran's 
service-connected left foot disabilities. It is maintained 
that the left foot disabilities aggravate the veteran's right 
foot disorder. 

In February 2007, the claim was remanded for further 
development. A VA medical opinion was to be rendered, 
indicating whether the veteran's right foot disorder was due 
to, contributed to, accelerated by,  or aggravated by any 
service-connected left foot pathology. In March 2008, a VA 
medical opinion was rendered. The examiner indicated, in 
pertinent part, that the veteran has right hallux rigidus, 
which is very common and increases with age. He stated that 
it has no significant relationship to the left foot 
arthritis/condition. He also opined that there was no 
sufficient evidence to support the claim that a left foot 
first metatarsophalangeal arthritis would cause the right 
foot condition. He stated that persons with hallux rigidus 
develop it from overuse, trauma, hereditary factors and 
others. However, he did not give an opinion whether or not 
the veteran's service-connected left foot disabilities 
aggravate the veteran's right foot condition. 

Moreover, in May 2008, a medical statement was received from 
the veteran's podiatrist, P.K., DPM. She stated that the 
veteran had surgery on her left foot while in service, 
causing her to apply more pressure upon weight bearing to the 
right foot. She states that the veteran's service-connected 
left foot disability aggravates her right foot disorder. 
Waiver of RO consideration of the May 2008 medical statement 
was not provided. Therefore, RO consideration must be 
rendered. See 38 C.F.R. § 20.1304(c). 

Based on the foregoing, this case is REMANED for the 
following:

1. The RO/AMC should review all new 
evidence submitted to the Board without a 
waiver in connection with the claim on 
appeal, specifically to include the May 
2008 medical statement from P.K., DPM. It 
should be ascertained whether there are 
any other medical records of treatment 
from Dr. P.K. that are not evidenced by 
the current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records, if they so exist, and associate 
them with the claims folder. 

With regard to any attempt to obtain such 
records: 

If there are  requested records held by 
Dr. P.K., the veteran and her 
representative should be notified in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. Arrange for the veteran to undergo a 
VA orthopedic examination for the purpose 
of determining the etiology of the 
veteran's right foot disorder. The claims 
file must be made available to the 
examiner for review. All indicated 
studies must be performed. The examiner 
is asked to address whether the veteran's 
right foot disorder is aggravated by her 
service-connected left foot disabilities, 
or contributed or accelerated by the 
service-connected left foot disability. 
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, especially the 
May 2008 findings of Dr. P.K.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

3. Thereafter, the RO/AMC will 
readjudicate the issue on appeal. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. 

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on secondary service 
connection. They should be given an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





